Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2018

                                   No. 04-18-00063-CV

                                THE STATE OF TEXAS,
                                      Appellant

                                             v.

   CPS ENERGY F/K/A City Public Service F/K/A/ San Antonio Public Service Company,
                                    Appellees

                     From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2017ED0021
                          Honorable Kelly Cross, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

     The court has considered the appellant’s motion for rehearing en banc and the motion is
DENIED.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court